DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-8, 10-11 & 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al (Pharmacology & Therapeutics 139) (Lu)
	Lu teaches that the edible mushroom A cinnamomea is also known as A camphorata (section 3) and has been used in its natural form as a traditional medicine for years and that active immunomodulatory components have been isolated from both the mycelium and fruiting bodies (section 4- specifically 4.1.1 & 4.2.1). The administering or eating of the mushroom would be considered administering a composition of the mycelium and thus anticipate claim 1.  The results claimed would be inherent to the administration discussed in Lu and as such the reference also anticipates claims 3-5, 7-8, 10-11 & 13-14 

Claims 1, 3-5, 7-8, 10-11 & 13-14 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Hattori et al (2005/0197384) (Hattori)
	Hattori teaches using mycelium [0026-28] or extracts thereof [ 0033] [0044] of A camphorata (cinnamomea) can be administered for immunomodulation [0169-0172 including tables 12 & 13] and thus the reference anticipates claim 1. The results claimed would be inherent to the administration discussed in Lu and as such the reference also anticipates claims 3-5, 7-8, 10-11 & 13-14. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu, Hattori (above) and Chen et al (2003/0148517) (Chen).
Lu teaches that the edible mushroom A cinnamomea is also known as A camphorata (section 3) and has been used in its natural form as a traditional medicine for years and that active immunomodulatory components have been isolated from both the mycelium and fruiting bodies (section 4- specifically 4.1.1 & 4.2.1).  Hattori teaches using mycelium [0026-28] or extracts thereof [ 0033] [0044] of A camphorata (cinnamomea) can be administered for immunomodulation [0169-0172 including tables 12 & 13]
 Neither Lu nor Hattori teach all the possible iterations of applicant’s claimed invention however the combination of the reference clearly teaches that the mycelium of  A cinnamomea has immunomodulatory properties, that immunomodulatory compounds can be isolated from the mycelium and also extracted from the fruiting bodies therefore the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was filed.  Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change intheir respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  Further it would be obvious to use a solid culture of the mycelium of Lu or Hattori because Chen teaches that a solid culture of A camphorata (cinnamomea) [esp 0029, EX 1]  mycelium can be used to create an extract of active ingredients to improve immunity [EX 5 and 6].  The means for measuring the cellular response to the mycelium would have been obvious as well as the techniques were old and notoriously well known and the selection of a suitable test would’ve been well within the purview of eth skilled artisan.
	Applicant would appear to allege criticality with regard to the cell increases or means of measuring said increases.  However, there is not clear and convincing evidence of criticality now of record.  Slight variations in results are expected in microbiological/biochemical processes such as described herein.  The alleged differences would not seem to rise to the level of unexpected or unobvious.  Therefore the alleged differences are insufficient to overcome the instant rejection.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); >see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.");< ** In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of  the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
	The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' cell increases are the same as th and, if so, to what extent, from that discussed in the references.   Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to Applicants.
	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917. The examiner can normally be reached M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657